DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner notes that no power of attorney appears of record and the telephone number in the Correspondence is incorrect and does not lead to the individual named to be associated with said number.  
Upon filing a Power of Attorney the applicant is urged to contact the examiner to schedule a telephone interview to discuss the potential for allowable subject matter.
Election/Restrictions
Applicant’s election of Group I (claims 1-8) in the reply filed on 9/16/2022  is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/16/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/4/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the steel".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Introduction
The following introduction is incorporated into each and every rejection below as though fully set forth therein.
The prior art as below cited teaches ranges which overlap the claimed ranges.  See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
The prior art teaches various salts in various amounts of water which will be evaporated.  The examiner maintains the salts are used for the same purpose of the instant application (protecting metal surfaces from corrosion scale etc.) and that absent criticality of ranges the amount of the salt and alkalinity are within the ken of one of ordinary skill in the art at the time of filing the invention.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874)
Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.)  rendering claim 8 for the stannous salt to be in the water and carbonate salt to be obvious to one of ordinary skill in the art at the time of filing the invention.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Inbe et al (US 2010/0243465)
Regarding claims 1-8:
Inbe et al (US 2010/0243465) discloses surface treating metal with 10 to 1000 ppm or tin ions and a pH of 1 or greater (rendering obvious an overlapping alkalinity of claim 2) by treating with additional chemical conversion treatment liquid with zirconium and/or titanium ions (Abstract) 
The treatment liquids (1) and (2) comprise deionized water [0125] [0129]
Liquid (1)  and (2) may comprise nitric acid and sodium hydroxide to achieve a predetermined pH [0125] [0129] 
First a surface treatment then chemical conversion treatment [0016] 
A treatment using a treatment liquid with tin ions and forming a layer from said treatment is conducted forming a layer followed by zirconium and/or titanium [0015] 
The treatment liquid (1) includes tin [0019] The tin are divalent cations [0017 (i.e. stannous tin II) and the concentration of tin is 10 to 1000 ppm [0019] and may be tin chloride, tin sulfate [0018] (meeting claims 3-4 for chloride and sulfate content in overlapping ranges based on the valence of the tin with the salt of sulfate or chloride dissociated therefrom and claims 7-8 for a stannous corrosion inhibitor)
The treatment liquid (2) incudes zirconium ions from zirconium carbonate [0028] (meeting claim 1 for an aqueous/water liquid with at least one salt of a carbonate) to provide 10 to 1000 ppm zirconium ions [0030] treatment liquid (2) is a chemical treatment [0031] 
See Tables 1-2 for tin pm.
Treatment liquid 2 may include other cations such as calcium, magnesium etc. to regulate the pH [0066](further rendering obvious the claimed range of alkalinity of claim 2)
The treatment liquids are at 20-70°C for satisfactory film formation [0089] the material is dried [0091] (rendering obvious the limitation to evaporate) 
Following coating the metal is brought into contact with an acidic aqueous solution with at least on metal such as tin which may be provided as tin carbonate, tin chloride an tin sulfate [0103] at pH of 2 to 6 [0104]  
There are no restrictions on the metal subjected to the surface treatment and include iron based, aluminum based, zinc based and magnesium based substrates and alloys [0077-0084] (meeting claims 5-6) which may be cold rolled, hot rolled,  mild steel and high tensile steel [0079] The treatment method includes dip, spray and roll coating and pour on [0086] (where cold rolled renders obvious annealed and added by roll coating renders obvious claim 6)
Claim(s) 1 and 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kalakodimi et al (US 2016/0215400)
Regarding claims 1 and 3-8:
Kalakodimi et al (US 2016/0215400) discloses composition and method to prevent corrosion of metal surfaces in contact with water including introducing into the hydrostatic environment water system a corrosion inhibitor of liquid phase and vapor phase and a scale inhibitor to form a protective film on the metal surface (Abstract)  The corrosion inhibitor includes a stannous liquid [0010] in a sufficient amount and for a sufficient time to form a stable protective film on the metal surface [0011] 
The hydrostatic environment bay be at elevated temperatures and pressures such as 350°F and pressure of 1 to 10 atm [0022] (i.e. conditions for evaporation of claim 1) The stannous corrosion inhibitor forms a long lasting and durable film on the corrodible metal surfaces even when the surface is removed from the liquid phase such as when sterilized in a hydrostatic cooker [0024] The stannous corrosion inhibitor includes tin (ii)stannous chloride [0034] stannous sulfate, (meeting claims 3-4 and 7 for chloride, sulfate and stannous corrosion inhibitor) stannous bromide, stannous phosphate, stannous phyro phosphate and stannous tetra fluoro borate [0039] 
The stannous chloride in the corrosion inhibitor is used in any suitable amount such as 1 to 50 wt.%  or 1 to 20 % [0035]  The tin(ii) inhibitor in the water phase can be from 0.2 to 2000 ppm [0036]  (given the valence of the ting and the amount of tin dissociated salt of chloride and sulfate will overlap the instantly claimed ranges).
The mechanism for binding stannous to the metal surface to for a protective film includes forming an insoluble stannous hydroxide layer under alkaline conditions; (rendering obvious and/or overlapping the claimed alkalinity) the second is under acidic conditions  and the third is under alkaline conditions where existing metal oxides are reduced to more stable forms that incorporate insoluble stannate salts in a hybrid film [0038]  The composition may comprise an organic amine compound of a carbonate [0042] (meeting claim 1 for a carbonate salt)
The liquid phase and vapor phase corrosion inhibitor are in a ratio of 1:10 to 10:1 [0043] (meeting the limitation for a carbonate salt) as a vapor phase corrosion inhibitor. Mixed with the water [0041] (meeting claim 1 for water)  This is in an amount of 1 to 40 wt.% or 1 to 25 wt.% of the corrosion inhibitor and in the water systems 5 to 100 ppm [0043]
Liquid phase corrosion inhibitors deposits from a water stream onto a metal a corrosion inhibitor to form a protective film by precipitating out of solution and forming a layer [0024](i.e. evaporating) The liquid corrosion inhibitor includes stannous corrosion inhibitors tin (II) stannous chloride and the like including commercially available Chemtreat FlexPro CL5632 Chemtreat FB1633 and the like [0034] and may be applied in any suitable amount 1-50 or 1 to 5 % to provide tin (II) of 0.2 to 2000 ppm or 1 to 10 ppm [0035-36] (overlapping the ranges of claims 3-4) 
The treatment also includes a vapor phase corrosion inhibitor including amines which may be mixed with water and include amine carbonates [0041-0042] the amine in the water may be 5 to 100 ppm [0043] (meeting claim 1 for water and carbonate)
The total alkalinity is 150-250 pm [0046] [0047](within and overlapping claim 2)
The surface treated includes aluminum or an alloy thereof [008] [0016][0033] or steel [0047] (meeting claims 5-6)
The corrosion inhibitors are useful in hydrostatic environments of 212°F to 350° F where sterilization occurs [0022] (i.e. evaporation of the water will occur)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   See PTO 892 accompanying this office action.  For example:
Ehrhardt et al (US 6,585,933) discloses a method and composition for controlling corrosion of metals particular ferrous based metals in contact with an aqueous system with a composition comprising tetrazolium salt and another treatment material (Abstract) as well as additional corrosion inhibitors (C11 L8-54) as well as other additives such as copper corrosion inhibitors, aluminum corrosion inhibitors water soluble metal salts, scale and deposit control agents, oxidizing and non-oxidizing biocides, pH adjusting agents and calcium hardness adjusting agents (C11 L55-65)  An additional agent includes salts of tin such as sulfate and chloride salts (C13 L15-25) pH adjusting agents include alkali metal carbonate and bicarbonates (C14 L55-65) and calcium hardness adjusting agents include bicarbonate and carbonate (C15 L35-52)  The aqueous system incudes evaporation systems (C L17-30)(C1 L60-65) The metal treated includes aluminum and copper (See claim 144 of reference) The composition is fed into the system (See claims 146-150) such as an evaporate cooling system (See claim 127) 
Stapp (US 2006/0118761) discloses water comprising bicarbonate as sodium bicarbonate, water [0059-0062] to which a tin salt is added and he composition is contacted with carbon steel copper and copper alloys to reduce corrosion [0065] An aqueous solution comprising a stannous salt [0020] for corrosion protections of metal [0018] the stannous concentration is 1 ppm tin corresponding to 1.6 ppm SnCl2 or 1.8 ppm SnSO4 [0023] the stannous is 0.5 to 10 pm in water at temperatures of at least 80° to 160 °F [0024] The stannous salts include stannous chloride and stannous sulfate [0028] the stannous salt is effective a low concentrations to inhibit corrosion of metals at high temperature such as ferrous metal, carbon steel and copper and brass [0030] and mild steel [0056] The water comprises bicarbonate [0059] The iron treated is subject to evaporation [0038] The water has a hardness calcium ion concentration of at last 200 ppm [0027] (see claims 8-9 of reference) The water is concentrated by evaporation [0064] 
Stapp et al (US 2009/0069202) discloses a composition and method to inhibit corrosion in metals in contact with water in cooling water and other water storage systems the composition include stannous salts and agents to solubilize the salts (Abstract)  The composition may further comprise citric acid [0027] The stannous salt includes stannous chloride and stannous bromide [0041] stannous sulfate etc. in a concentrate of 1 to 15 wt.% diluted from 0.05 to 75 ppm [0047] 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1771